*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                            Electronically Filed
                                                            Supreme Court
                                                            SCAP-10-0000131
                                                            27-FEB-2015
                                                            08:23 AM




         IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                              ---o0o---


 GORDON ITO, Insurance Commissioner of the State of Hawai#i,
                    Petitioner-Appellee,

                                  vs.

             INVESTORS EQUITY LIFE HOLDING COMPANY,
               a Delaware Corporation, Appellant,

                                  and

 HAWAII LIFE AND DISABILITY INSURANCE GUARANTY ASSOCIATION,
                          Appellee,

                                  and

  INVESTORS EQUITY LIFE INSURANCE COMPANY OF HAWAII, LTD.,
             a Hawai#i Corporation, Respondent.


                          SCAP-10-0000131

     APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (S.P. NO. 94-0337)

                         FEBRUARY 27, 2015

                     NAKAYAMA, ACTING C.J.,
CIRCUIT JUDGE NACINO, IN PLACE OF RECKTENWALD, C.J., RECUSED,
 CIRCUIT JUDGE TRADER, IN PLACE OF McKENNA, J., RECUSED, AND
      CIRCUIT JUDGE LEE IN PLACE OF WILSON, J., RECUSED,
                  WITH POLLACK, J. DISSENTING
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                 OPINION OF THE COURT BY NAKAYAMA, J.

                              I. INTRODUCTION

            Investors Equity Life Holding Company (IELHC) is the

former parent company and sole shareholder of Investors Equity

Life Insurance Company of Hawaii, Ltd. (IEL).           In 1994 IEL was

liquidated, thus creating the IEL estate.          The State of Hawai#i

Insurance Commissioner (Commissioner) was appointed as IEL’s

liquidator (Liquidator).       This case concerns the Liquidator’s

denial of IELHC’s purported claim to all remaining assets of the

IEL estate.

            In 1996, IELHC surrendered all of its shares in IEL to

the Commissioner as part of a settlement agreement to resolve

claims relating to IEL’s insolvency.         The Liquidator canceled

IELHC’s shares in IEL and issued new shares in IEL to the Hawaii

Life and Disability Insurance Guaranty Association (HLDIGA).1                As

consideration for these new shares in IEL, HLDIGA cancelled

$249,975 of its claims against IEL’s estate arising out of its

subrogation of covered IEL policyholders’ claims.

            The Liquidator proceeded to administer IEL’s estate --

marshaling assets, distributing funds, and filing interim

reports.    More than eleven years elapsed before, in 2008, IELHC



      1
            The Hawai#i legislature created HLDIGA pursuant to Hawai#i Revised
Statutes (HRS) § 431:16-201 (2005), to protect policyholders of insolvent life
and disability insurance companies by providing them with continued coverage.


                                      2
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


wrote the Liquidator two letters claiming that IELHC presently

held legal or equitable title to all of IEL’s stock and demanding

that the Liquidator deliver to IELHC all shares and assets

remaining in IEL’s estate.

            After failing to resolve the dispute through mediation,

IELHC filed a lawsuit in the Superior Court of California against

current and former Insurance Commissioners, as well as other

individuals involved in the liquidation of IEL (the California

Lawsuit).    The action was stayed on the grounds of forum non

conveniens.2

            In 2009, the Liquidator determined that IELHC’s letters

and its California Lawsuit constituted a claim against IEL’s

estate.   The Liquidator denied the claim, and his determination

was upheld by order of the Circuit Court of the First Circuit

(circuit court).

            IELHC appealed to the Intermediate Court of Appeals

(ICA) and applied for mandatory and discretionary transfer to

this court.    We accepted IELHC’s application for discretionary

transfer on the grounds that the appeal presents a question of

first impression of whether IELHC’s letters to the Liquidator and

the California Lawsuit constituted a claim against IEL’s estate


      2
            Black’s Law Dictionary 770 (10th ed. 2014) defines forum non
conveniens as “[t]he doctrine that an appropriate forum -- even though
competent under the law -- may divest itself of jurisdiction if, for the
convenience of the litigants and the witnesses, it appears that the action
should proceed in another forum in which the action might also have been
properly brought in the first place.”

                                      3
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


under Hawai#i Revised Statutes (HRS) § 431:15-329 (2005).

            In its opening brief, IELHC raises five points of

error3: (1) “The circuit court below had no subject matter

jurisdiction to confirm an ‘IELHC claim’ which [Commissioner]

Schmidt himself contrived, but which appellant has not brought”;

(2) “The circuit court had no personal jurisdiction over

appellant”; (3) “Because the California lawsuit is a prior

pending action, the ‘IELHC claim’ which [Commissioner] Schmidt

invented must be abated”; (4) “The summary procedures utilized by

the circuit court denied appellant’s rights to due process”; and

(5) “Even if appellant had brought the ‘IELHC claim,’ which

appellant had not, [Commissioner] Schmidt is judicially estopped

from asserting that appellant’s claim is too late.”            We hold that

the circuit court did not err in concluding that IELHC asserted a

claim against IEL’s estate and that this claim was time barred.

Furthermore, the circuit court had personal jurisdiction over

IELHC and subject matter jurisdiction over IELHC’s claim, there

were no grounds for abating the adjudication of IELHC’s claim,

and the circuit court’s procedures met constitutional due process

requirements.



      3
            The section of IELHC’s opening brief entitled “Statement of the
Points of Error on Appeal” contains fifteen unnumbered paragraphs citing
various Findings of Fact and Conclusions of Law from the circuit court’s order
that the brief purports to challenge. However, IELHC does not set out
specific arguments regarding these points in the arguments section of its
brief. Instead, the argument section is divided into five subsections which
are characterized as the points of error.

                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                              II. BACKGROUND

A.   The liquidation of Investors Equity Life Insurance Company
of Hawaii

            IEL was an insurer whose business consisted of deferred

annuities and traditional and interest-sensitive life insurance

policies.    On August 5, 1994, then State of Hawai#i Insurance

Commissioner Lawrence Reifurth commenced an insurance insolvency

proceeding by filing a petition for the liquidation of IEL in the

circuit court, pursuant to the Insurers Supervision,

Rehabilitation and Liquidation Act (ISRLA),4 HRS §§ 431:15-306

(1993)5 and 431:15-301 (1993).       IEL had a net deficit in excess


      4
            The purpose of ISRLA then, as it is now, was:

            [T]he protection of the interests of insureds, claimants,
            creditors, and the public generally, with minimum
            interference with the normal prerogatives of the owners and
            managers of insurers, through:
            (1)   Early detection of any potentially dangerous condition
                  in an insurer, and prompt application of appropriate
                  corrective measures;
            (2)   Improved methods for rehabilitating insurers,
                  involving the cooperation and management expertise of
                  the insurance industry;
            (3)   Enhanced efficiency and economy of liquidation,
                  through clarification of the law, to minimize legal
                  uncertainty and litigation;
            (4)   Equitable apportionment of any unavoidable loss;
            (5)   Lessening the problems of interstate rehabilitation
                  and liquidation by facilitating cooperation between
                  states in the liquidation process, and by extending
                  the scope of personal jurisdiction over debtors of the
                  insurer outside this State; and
            (6)   Regulation of the insurance business by the impact of
                  the law relating to delinquency procedures and
                  substantive rules on the entire insurance business.

HRS § 431:15-101(d) (1993).
      5
            The Commissioner cited HRS § 431:15-306 as the statutory authority
for the liquidation order. The statute provided then, as it does now:

                                                                (continued...)

                                      5
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


of $90,000,000, and the Commissioner had seized its assets on

June 22, 1994.

            The petition for liquidation sought liquidation on the

grounds that IEL was insolvent and that attempts to rehabilitate

IEL would substantially increase the risk of loss to

policyholders, would be futile, and would serve no useful

purpose.6

            Appellant IELHC -- IEL’s parent company and sole

shareholder -- intervened in the proceeding by stipulation of the


      5
       (...continued)
                  The commissioner may petition the circuit court of the
            first judicial circuit for an order directing the
            commissioner to liquidate a domestic insurer or an alien
            insurer domiciled in this State on any ground on which the
            commissioner may apply for an order of rehabilitation under
            section 431:15-301, whenever the commissioner believes that
            attempts to rehabilitate the insurer would substantially
            increase the risk of loss to its creditors, its
            policyholders or the public, or would be futile, or that
            rehabilitation would serve no useful purpose, whether or not
            there has been a prior order directing the rehabilitation of
            the insurer.

HRS § 431:15-306.
      6
            The Commissioner cited HRS § 431:15-301 as providing the following
grounds for the basis of the petition for liquidation:

            (1)     The insurer is insolvent;
            (2)     The insurer is in such condition that the further
                    transaction of business would be hazardous,
                    financially, to its policyholders, creditors or the
                    public;

            . . . .

            (12)    The insurer has failed to file its annual report or
                    other financial report required by statute within the
                    time allowed by law and, after written demand by the
                    commissioner, has failed to give an adequate
                    explanation immediately . . .



                                        6
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


parties.   IELHC opposed the petition for liquidation and

petitioned for approval of a rehabilitation plan wherein IELHC

would contribute assets to IEL that would generate a potential

cash flow of more than $87,000,000.

           The circuit court7 concluded that IELHC’s

rehabilitation plan was “not reasonable or feasible.”            The court

further concluded that, pursuant to HRS § 431:15-104(c) (1993),

only the Commissioner could seek approval of a rehabilitation

plan and, pursuant to HRS § 431:15-305 (1993), only directors of

an insurer could object to a petition for liquidation.            The court

granted the petition for liquidation, ordered the liquidation of

IEL under the Commissioner’s supervision, appointed the

Commissioner as liquidator of IEL, and directed the Liquidator to

take possession of IEL’s assets and administer them under the

general supervision of the court.        Judgment on the petition for

liquidation was entered in favor of the Commissioner and against

IEL and IELHC on January 27, 1995.

           IELHC appealed the judgment.        The appeal was dismissed

by a January 11, 1996 opinion of this court, holding that IELHC

did not have standing to oppose the petition to liquidate IEL

because HRS § 431:15 did not recognize the interests of

shareholders -- such as IELHC -- of an insolvent insurer.             See

Metcalf v. Investors Equity Life Ins. Co., 80 Hawai#i 339, 340,


     7
           The Honorable Patrick K.S.L. Yim presided.

                                     7
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


910 P.2d 110, 111 (1996) (hereinafter Metcalf v. IEL).8

            During the pendency of the appeal, the circuit court,9

by order on August 23, 1995, approved the Liquidator’s

liquidation plan for the disbursement of IEL’s assets.               The order

established a claims bar date of December 1, 1995 for the

submission of creditor claims to IEL assets.           The order also

approved a service agreement between the Liquidator and HLDIGA

and approved disbursements to HLDIGA.         Under the agreement,

HLDIGA assumed policy coverage for the vast majority of

policyholders -- all but about 100 of approximately 13,000 -- and

the policyholders covered by HLDIGA were deemed to have assigned

and subrogated all of their claims against IEL’s estate to

HLDIGA.   As of November 30, 1995, HLDIGA had $143,000,000 in

claims against IEL’s estate due to HLDIGA’s assumption of IEL’s

policyholder liabilities.

            As part of the liquidation plan, on March 22, 1995, the

Liquidator, HLDIGA, and Hartford Life Insurance Company

(Hartford),10 the assuming insurer, entered into an Assumption

Reinsurance Agreement, which was approved by the circuit court on

      8
            Wayne Metcalf succeeded Lawrence Reifurth as Insurance
Commissioner in 1995.
      9
            The Honorable Virginia L. Crandall presided during the hearing.
The Honorable Wendell K. Huddy issued the order.
      10
            The Liquidator and HLDIGA chose Hartford after an extensive
bidding process in which several healthy insurance companies submitted offers
to assume IEL’s policies in exchange for funds from IEL’s estate and HLDIGA.
Hartford was selected because its bid offered the greatest benefit to IEL
policyholders and creditors.

                                      8
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


June 21, 1995.11    Under the agreement, Hartford reinsured all of

IEL’s policyholders previously assumed by HLDIGA.           HLDIGA

retained continuing obligations to contribute to the funding of

the policies Hartford assumed.

B.   The Commissioner’s lawsuit against Investors Equity Life
Holding Company

          Contemporaneously with the liquidation of IEL, then-

Commissioner Lawrence Reifurth brought suit against IELHC and

Gary Vose (the sole shareholder, director, and President of

IELHC), among others, for alleged tortious misconduct in causing

the failure of IEL.     The Commissioner’s complaint, filed

November 17, 1994, alleged that IELHC diverted IEL’s assets into

risky investments and reckless real estate transactions,

primarily for the benefit of non-IEL entities.           IELHC settled the

lawsuit with the Commissioner by executing a settlement agreement

on July 16, 1996.    As a condition of settlement, the agreement

provided that IELHC surrender to IEL all of its shares in IEL for

cancellation and forfeiture.      On October 9, 1996, Gary Vose, on

behalf of IELHC, surrendered 208,693 shares of IEL to

Commissioner Metcalf, for “cancellation and forfeiture pursuant

to HRS § 431:5-101.”     To evidence the surrender, Gary Vose

executed a document entitled “Stock Surrender and Forfeiture,” to

which he attached the original stock certificate.



     11
          The Honorable Virginia L. Crandall presided.

                                     9
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          The circuit court,12 in the liquidation proceeding,

held a hearing on the Motion to Approve Settlement Agreement on

October 28, 1996 and approved the agreement on November 8, 1996.

Counsel for IELHC appeared at the hearing.         On November 27, 1996,

IELHC, through its president Gary Vose, executed a Waiver of

Right of Appeal of Order Granting Liquidator’s Motion to Approve

Settlement Agreement, in which it “waive[d] and release(d) any

and all rights [it had], or may in the future have, to appeal

from, or otherwise seek judicial review or reconsideration of,

the Order Granting Motion to Approve Settlement Agreement,

including any and all written orders, findings of fact,

conclusions of law, decisions and/or judgments relating to the

Order Granting Motion to Approve Settlement Agreement.”

          On November 12, 1996, the Liquidator executed a stock

subscription agreement between IEL and HLDIGA.          Through this

agreement, the Commissioner issued 49,500 new shares of IEL stock

to HLDIGA.   In exchange, HLDIGA canceled $249,975 of its

$143,000,000 in claims against the IEL estate resulting from its

assumption of IEL’s policyholder liabilities and its continuing

obligations to Hartford.      HLDIGA established the Hawaii

Association Grantor Trust, overseen by Buck & Associates with

Fred Buck as trustee, to hold the shares.         The agreement stated

that IEL had 208,693 outstanding shares of capital stock held by


     12
          The Honorable Elwin Ahu presided.

                                    10
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


IELHC, owned by Gary Vose, and that IELHC had agreed to surrender

the issued stock for cancellation and forfeiture under its

settlement agreement with the Liquidator.          The stock subscription

agreement pledged that, simultaneously with the surrender and

cancellation of all shares of IEL common stock held by IELHC, IEL

would issue 49,500 shares of common stock to the Hawaii

Association Grantor Trust for the benefit of HLDIGA.

            The Liquidator filed a motion to approve the amendments

to settlement agreement and to approve the stock subscription

agreement on December 12, 1996 and served IELHC with the motion

and notice of hearing.      The amendments to the agreement were

attached to the motion as Exhibit A, and the stock subscription

agreement was attached as Exhibit 1 to Exhibit B.13           On

December 27, 1996, at the hearing on the motion, counsel for

IELHC, Kimble Cook and Lyle Hosoda, appeared and stated that

IELHC had no objections.14      The circuit court,15 in the

liquidation proceeding, approved the agreement on December 30,


      13
            Though the exhibits to the motion are not included in the record,
Judge Nakatani referenced the exhibits in her order, as did counsel for IELHC
during his appearance on December 27, 1996.
      14
            IELHC’s counsel Mr. Cook stated:

            “We have no objections to Exhibit A, which is the first
            amendment to the settlement agreement. Exhibit B and
            Exhibit 1 that they’ve also attached is a separate
            subscription agreement. I just want to make it clear that
            that’s not part of the settlement agreement. And we have no
            –- basically no position on that.”

      15
            The Honorable Gail C. Nakatani presided.

                                     11
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


1996.

C.    IELHC’s claims to the ownership and property of IEL

            The Liquidator proceeded to administer IEL’s assets,

make partial distributions of funds to HLDIGA, and file interim

reports with the circuit court.16          The Liquidator’s February 27,

2008 report showed a deficit of approximately $13,000,000 in

IEL’s estate as of December 31, 2008.

            HLDIGA remains a significant creditor of IEL’s estate.

In 2002, it submitted an updated Proof of Claim asserting a claim

against IEL for $174,961,455 as a Class 217 and Class 418 creditor

and for the residual amount of the estate as a Class 919

creditor, as the sole shareholder of IEL.           At that time, the

claim had been partially satisfied, leaving a claim amount of

$38,580,355 plus HLDIGA’s shareholder claim for any residual

assets in IEL’s estate.       Since then, the Liquidator has


      16
            The first such report appearing in the record was filed December
22, 1995. This report shows that, as of November 30, 1995, IEL had a net
deficit of $101,724,000 and outstanding liabilities to HLDIGA of $143,000,000.
      17
            At the time of HLDIGA’s filing of a proof of claim, HRS § 431:15-
332 (1993) stated: “[t]he priority of distribution of claims from the
insurer’s estate shall be in accordance with the order in which each class of
claims is herein set forth. Every claim in each class shall be paid in full
or adequate funds retained for the payment before the members of the next
class receive any payment.” Class 2 claims included, “[t]he reasonable
expenses of a guaranty fund or association, or foreign guaranty association in
handling claims.” HRS § 431:15-332(b).
      18
            At the time of HLDIGA’s claim, Class 4 claims included, “[a]ll
claims under policies for losses incurred, including . . . all claims of a
guaranty fund or association or foreign guaranty association.” HRS § 431:15-
332(d).
      19
            At the time of HLDIGA’s claim, Class 9 claims included, “[t]he
claims of shareholders or other owners.” HRS § 431:15-332(i).

                                      12
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


distributed $3,336,943 to HLDIGA for administrative expenses

incurred.    As of 2009, the Liquidator’s records showed an

outstanding creditor claim of $35,243,412 to HLDIGA, not

including any additional amount that may be due for

administrative expenses incurred and interest accrued since the

date of its claim.

            On April 23, 2008, IELHC wrote then Liquidator J.P.

Schmidt a letter (first letter), claiming that the February 27,

2008 report “materially misstated and misrepresented” the

financial condition of IEL’s estate and that the estate had a

surplus of more than $21,000,000, not a deficit.20           IELHC also

claimed that the Commissioner’s 1996 “taking,” or “attempt at

such taking,” of IEL’s stock was “not in accordance” with Hawai#i

law and that the disposition of the stock to HLDIGA was a

“further taking without just compensation and ultra vires acts

beyond the statutory authority of the Insurance Commissioner.”

Consequently, IELHC claimed that it presently had “equitable

title, legal title, or both to IEL’s stock” and demanded that the

Commissioner deliver “all authorized, issued, and outstanding

shares of stock of IEL” and distribute “the remaining surplus of



      20
            IELHC reached this conclusion from observing that the February 27,
2008 report showed a net liability of $35,243,412 to HLDIGA and a net deficit
(negative net worth) of $13,728,856. IELHC asserts that any liability to
HLDIGA is false and therefore must be removed from the balance sheet.
Subtracting negative $35,243,412 from a negative net worth of $13,728,856,
results in a net surplus (positive net worth) of $21,514,556 ((-13,728,856) -
(-35,243,412)= + 21,514,556).

                                     13
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the estate.”

            IELHC reasserted title to IEL’s stock in a July 2, 2008

letter to the Liquidator (second letter).           The second letter

stated that the Liquidator’s and HLDIGA’s claims to ownership of

IEL’s stock were “far from free and clear, and are subject to

doubt and dispute.”           IELHC posited that its surrender of IEL

shares made the shares “forfeitable,” but not necessarily

“forfeited.”    Citing the statute governing the “Impairment of

Capital,” HRS § 431:5-101 (2005),21 IELHC asserted that “[u]nless

and until [the shares were] actually forfeited, they necessarily

remain[ed] IEHLC’s [sic] shares even though the insurance

Commissioner [sic] may have physical possession of them.”                IELHC

suggested that the parties employ a professional mediator and

seek “a mutually agreeable resolution.”

            The Commissioner and IELHC participated in voluntary


      21
            HRS § 431:5-101 provided then, as it does now, in pertinent part:

            (a)(1) A domestic stock insurer’s capital stock shall be
            deemed to be impaired if its qualified assets at any time
            are less than its liabilities, including its capital stock
            as a liability.
            (2) If a domestic insurer’s capital stock is deemed to be
            impaired, the commissioner shall at once determine the
            amount of the deficiency and serve notice upon the insurer
            to cure the deficiency within ninety days after service of
            such notice.

                    . . . .

            (c) Shares as to which such an assessment, made pursuant to
            this section, is not paid within sixty days after demand,
            shall be forfeitable and may be canceled by vote of the
            directors and new shares issued to make up the deficiency.

(Emphasis added).

                                        14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


formal mediation through the end of 2008, but they were unable to

negotiate a resolution of IELHC’s claims.

          On May 4, 2009, IELHC filed a complaint in the

California Superior Court against: then-Commissioner Schmidt;

former-Commissioner Reifurth; HLDIGA; Hawaii Association Grantor

Trust; Buck & Associates and Fred Buck as trustees of the Hawaii

Association Grantor Trust; Kerry Komatsubara in his individual

and official capacity as Special Deputy Liquidator of IEL;

Timothy Bogan in his capacity as the Former Chief Examiner of the

Hawai#i Division of Insurance; and McCorriston Miho Miller Mukai

LLP, and William McCorriston and John Yamano individually, as

Commissioner Schmidt’s former attorneys.         The complaint

reasserted IELHC’s claims of a surplus in IEL’s estate and of an

unconstitutional taking of its IEL stock, as well as claims for

denial of due process and equal protection, unreasonable seizure,

unconstitutional taxation, fraud, negligent misrepresentation,

breach of fiduciary duty, conversion, unfair competition, civil

conspiracy, and aiding and abetting.

          In the complaint, IELHC specifically asserted that it

had demanded all outstanding shares of IEL stock and made a claim

to distributions from IEL’s estate:
          56.   Promptly upon discovery of the relevant facts and
          circumstances giving rise to this action, by letter sent on
          April 23, 2008 Plaintiff served a demand upon Schmidt,
          through their respective attorneys, for Schmidt to deliver
          to Plaintiff all of the authorized, issued, and outstanding
          shares of stock of IEL, and any certificates representing
          said shares; and claim to distribution of the monies and


                                    15
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          assets remaining in the estate of IEL.

          57.   Schmidt has failed and refused to deliver to Plaintiff
          all of the authorized, issued, and outstanding shares of
          stock of IEL, and any certificates representing said shares;
          and claim to distribution of the monies and assets remaining
          in the estate of IEL.

The complaint sought compensatory damages of $60,000,000,

punitive damages, an accounting, an injunction, a constructive

trust over all assets in IEL’s estate, restitution, declaratory

relief, and attorneys’ fees.      The complaint specifically sought a

declaration that IELHC “has legal and equitable right, title and

interest in the monies and assets remaining in the estate of and

in IEL’s stock, and shares, certificates, and value of such

stock.”

          By order dated October 6, 2009, the Superior Court of

the State of California stayed the action, on motion by the

Commissioner, on grounds of forum non conveniens.           The California

Court of Appeal affirmed the order by opinion dated May 31, 2011.

Investors Equity Life Holding Co. v. Schmidt, 126 Cal. Rptr. 3d
135, 139 (Cal. Ct. App. 2011) (hereinafter IELHC v. Schmidt).

The court reasoned that the only significant question on appeal

was whether Hawai#i constituted a suitable alternative forum in

light of the possible expiration of the statute of limitations.

Id. at 142-43.    It stated:
                Defendants have agreed to toll the statute of
          limitations from February 25, 2009, the date plaintiff filed
          its California action, to the date plaintiff files suit in
          Hawaii. Their second stipulation makes clear that, if this
          action is refiled in Hawaii, one issue will be the
          timeliness of any claims time barred in that state as of


                                    16
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            February 25, 2009. . . . In addition, they argue Hawaii,
            like California, recognizes the delayed accrual of a claim
            where the plaintiff is reasonably ignorant of it, plus the
            tolling of a statute of limitations where a defendant
            conceals the existence of a cause of action.

Id. at 144.     Because IELHC would face the same burden of

establishing the timeliness of its claim in California or

Hawai#i, the California Court of Appeal concluded that the trial

court’s stay was proper.        Id. at 146.

D.    Adjudication of IELHC’s claims against IEL’s estate

            On November 20, 2009, the Liquidator issued a Notice of

Determination of Claim Submitted by [IELHC] pursuant to HRS §

431:15-329(a).22     In the Notice of Determination, the Liquidator

stated that IELHC’s first and second letters, and IELHC’s May 4,

2009 California Lawsuit, constituted a claim to assets of IEL’s

estate made by IELHC.       The Liquidator denied the claim and

concluded that “the entire IELHC Claim fails because IELHC has

not established that it is either the shareholder of [IEL], or

that it was wrongfully deprived of its ownership of shares of

[IEL].”    The Liquidator reasoned that IELHC’s claim to all shares

of IEL stock was without merit because IELHC voluntarily



      22
            HRS § 431:15-329(a) provided then, as it does now:

            (a) When a claim is denied in whole or in part by the
            liquidator, written notice of the determination shall be
            given to the claimant or the claimant’s attorney by first
            class mail at the address shown in the proof of claim.
            Within sixty days from the mailing of the notice, the
            claimant may file any objections with the liquidator. If no
            such filing is made, the claimant may not further object to
            the determination.

                                      17
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


surrendered and forfeited its shares of IEL stock as a condition

of the 1996 settlement agreement.        Furthermore, IEL’s purported

Class 9 shareholder claim was subordinate to all higher priority

claims, there were insufficient assets available for distribution

to Class 9 shareholders, and IELHC’s claim was untimely inasmuch

as the August 23, 1995 order approving the Commissioner’s

liquidation plan established December 1, 1995 as the claims bar

date.

          On January 15, 2010, IELHC timely filed objections to

the Liquidator’s determination.       IELHC argued that the Liquidator

had no personal jurisdiction over IELHC, the Liquidator had no

subject matter jurisdiction “over what the Liquidator purports to

be a ‘claim’ asserted by [IELHC],” and the Liquidator was barred

from making the purported determination.         Specifically, IELHC

argued that: (1) the Liquidator was disqualified from making the

determination because the Liquidator -- as a defendant in IELHC’s

California Lawsuit -- had a personal interest in the matter that

prevented him from providing disinterested, objective advice; (2)

IELHC did not submit a claim or proof of claim to the Liquidator;

(3) the California Lawsuit’s assertion of claims against the

Liquidator was not an assertion of claims against the estate of

IEL; (4) IELHC’s “claim,” as defined by the Liquidator, is not

the type of claim considered by HRS § 431:115-329; and (5) the

Liquidator had “no jurisdiction, right, or authority unilaterally


                                    18
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


to assume jurisdiction over the California Action or any of the

claims or causes of action alleged therein.”          IELHC demanded that

the Liquidator immediately withdraw the November 20, 2009

determination.”

          The Liquidator rejected IELHC’s arguments and declined

to withdraw the November 20, 2009 determination.           Pursuant to HRS

§ 431:15-329(b),23 on May 11, 2010, the Liquidator filed a Motion

for an Order Confirming the Liquidator’s Determination of a

Disputed Claim in the circuit court liquidation case.            He argued

that the denial of IELHC’s claim should be confirmed for the

reasons cited in the November 20, 2009 determination and that the

“undisputed record” of the liquidation proceedings supported a

denial of IELHC’s claim.

          HLDIGA filed a Joinder in Liquidator’s Motion for an

Order Confirming the Liquidator’s Determination of a Disputed

Claim on May 21, 2010.

          IELHC opposed the Liquidator’s motion and moved to

dismiss it.   IELHC argued that: (1) IELHC never filed a claim



     23
          HRS § 431:15-329(b) provided then, as it does now:

          (b) Whenever objections are filed with the liquidator and
          the liquidator does not alter the denial of the claim as a
          result of the objections, the liquidator shall ask the court
          for a hearing as soon as practicable and give notice of the
          hearing by first class mail to the claimant or the
          claimant’s attorney and to any other persons directly
          affected, not less than ten nor more than thirty days before
          the date of the hearing. The matter may be heard by the
          court or by a court appointed referee who shall submit
          findings of fact along with such referee’s recommendations.

                                    19
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


with the Liquidator and therefore the circuit court lacked

subject matter jurisdiction over the Liquidator’s motion; (2)

IELHC had a constitutional right to a jury trial to determine the

disputed ownership of the IEL stock; (3) the Liquidator had no

right or authority to determine the ownership of IEL’s stock

because it was not a part of IEL’s estate; (4) the Liquidator had

a conflict of interest in “fabricating” and adjudicating IELHC’s

“claim” while being a defendant accused of misconduct in IELHC’s

California Lawsuit; (5) the Liquidator’s procedures did not

afford IELHC administrative or procedural due process; (6) the

circuit court lacked personal jurisdiction over IELHC; (7)

because the California Lawsuit involved many of the same issues

between the same parties, abatement of the Liquidator’s motion

was necessary; and (8) the Liquidator’s determinations regarding

the ownership of IEL’s stock constituted an attempt to enforce a

settlement agreement, which would necessitate filing a separate

action.    IELHC also opposed HLDIGA’s joinder, stating that HLDIGA

has no standing under HRS § 431:15-329.24

            The circuit court25 granted the Liquidator’s motion and

denied IELHC’s motion to dismiss by Findings of Fact, Conclusions



      24
            In its Reply Brief to HLDIGA’s Answering Brief, IELHC again claims
that HLDIGA does not have standing and should not have been granted intervenor
status. However, this argument was waived on appeal because IELHC did not
raise it in its opening brief. See Hawai#i Rules of Appellate Procedure
(HRAP) Rule 28(b)(7) (2010) (“Points not argued may be deemed waived.”).
      25
            The Honorable R. Mark Browning presided.

                                     20
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


of Law and Order entered on October 6, 2010.          The circuit court

concluded, in relevant part:
                               Conclusions of Law
          . . . .

                3.    In its letters to the Liquidator dated April 23,
          2008 and July 2, 2008 and its First Amended Complaint filed
          in the California Lawsuit, IELHC asserts that it is entitled
          to all IEL stock and all residual assets in IEL’s
          estate. . . . These assertions constitute claims against the
          IEL estate within the meaning if [sic] ISRLA.

                4.    A party cannot avoid the substantive
          requirements of a law by failing to follow the procedural
          requirements of the law. A demand to a liquidator for
          payment of money or transfer of property out of the
          insolvent insurer’s estate, by one claiming a right to such
          funds or property, is a “claim” within the meaning of ISRLA,
          regardless of the form in which it is asserted.

                5.    Resolution of who owns and has rights to IEL’s
          stock determines a potential right to distribution from the
          estate of IEL. . . .

                6.    The Court concludes that IELHC has asserted a
          claim against the estate of IEL under ISRLA, which claim the
          Liquidator has denied.

                7.    ISRLA requires the Court to determine disputed
          claims . . . [pursuant to] H.R.S. § 431:15-329.

                8.    To permit parties to assert claims against the
          IEL estate in various forms (including as lawsuits
          elsewhere) and not recognize those claims as claims against
          the IEL estate under ISRLA would undermine the purpose of
          ISRLA to protect “the interests of insureds, claimants,
          creditors, and the public generally . . . through . . .
          [e]nhanced efficiency and economy of liquidation [] to
          minimize legal uncertainty and litigation; [and] [e]quitable
          apportionment of any unavoidable loss.” H.R.S. § 431:15-
          101(d). . . .

                9.    This Court has the duty to resolve IELHC’s claim
          pursuant to H.R.S. § 431:15-329(b), and has subject matter
          jurisdiction over the Liquidator’s Motion for an Order
          Confirming the Liquidator’s Determination of a Disputed
          Claim Pursuant to H.R.S. Section 431:15-329(b).

          . . . .

                13.   IELHC has been and remains a party to this
          proceeding by virtue of its intervention and extensive
          participation in the proceedings over many years. Further,
          this Court concludes that it has personal jurisdiction over
          IELHC and that service of process on IELHC was sufficient.


                                    21
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          . . . .

                18.   IELHC is not the legal or equitable shareholder
          of IEL. IELHC has presented no evidence to demonstrate an
          entitlement to the IEL stock or to demonstrate that it was
          wrongfully deprived of its IEL shares. . . . The [1996]
          Stock Subscription Agreement was lawful, proper and approved
          by this Court nearly 14 years ago after a hearing at which
          IELHC’s counsel appeared.

                19.   IELHC voluntarily relinquished its shares as
          part of the Settlement Agreement approved by this Court.
          The record affirmatively demonstrates that IELHC has no
          current interest in IEL’s estate and is not entitled to a
          distribution from the IEL estate as a shareholder of IEL.
          IELHC does not have any current legal or equitable interest
          in IEL’s stock and IELHC was not wrongfully deprived of its
          shares.

          . . . .

                30.   Insurance liquidations are considered equitable
          proceedings. . . . Accordingly, ISRLA does not provide for
          jury trials of creditor claims. The absence of provisions
          for jury trials in such proceedings does not offend the
          Constitution.

          . . . .

                36.   This Court concludes that the Liquidator does
          not have a conflict of interest and that there is no basis
          which would disqualify the Liquidator from making a
          determination on the IELHC claim or moving for confirmation
          of the denial of the IELHC claim. . . .

                37.   . . . [T]his Court has exclusive jurisdiction
          over claims against IEL’s estate and is obligated to resolve
          them. As a result this Court may not properly abate the
          Liquidator’s Motion.

The circuit court also concluded that IELHC’s claim was time

barred:
          IELHC’s contention that it was not aware of its claim until
          March of 2008 is contrary to the record. . . . [T]he record
          shows that IELHC knew long ago it no longer was a
          shareholder in IEL, that HLDIGA was the beneficiary of the
          IEL stock, and that HLDIGA was receiving distributions from
          the IEL estate. In addition, IELHC has not established that
          any statutory authority permits the late filing of its
          claim.

          On November 4, 2010, IELHC timely appealed the circuit



                                    22
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


court’s order to the ICA.26

            After the briefs were filed, on November 16, 2011,

IELHC filed an application for transfer to this court.               The

Liquidator and HLDIGA filed oppositions to the application on

November 22, 2011.      The application for transfer was granted on

December 16, 2011.

                         III. STANDARDS OF REVIEW

A.    Conclusions of Law

            “We review the [circuit] court’s conclusions of law de

novo under the right/wrong standard.”          Metcalf v. Voluntary Emps.

Benefit Ass’n of Haw., 99 Hawai#i 53, 57, 52 P.3d 823, 827

(2002).

B.    Jurisdiction

            The existence of jurisdiction is a question of law,

reviewed de novo.      Dupree v. Hiraga, 121 Hawai#i 297, 312, 219
P.3d 1084, 1099 (2009).

C.    Statutory Interpretation

            Statutory interpretation is reviewable de novo.             Haw.



      26
            The October 6, 2010 order was entered in the post-judgment
proceeding in S.P. No. 94-0337 to determine IELHC’s disputed claim to assets
of the IEL estate. The order ended the circuit court proceeding to determine
the disputed claim and is a final order of the circuit court appealable under
HRS § 641-1(a) (Supp. 2012). See HRS § 641-1(a) (“Appeals shall be allowed in
civil matters from all final judgments, orders, or decrees of circuit and
district courts and the land court to the intermediate appellate
court . . . .”); see also Familian Nw. Inc. v. Cent. Pac. Boiler & Piping,
Ltd., 68 Haw. 368, 370, 714 P.2d 936, 937 (1986) (holding an order entered in
a post-judgment proceeding to be an appealable final order if it ends the
post-judgment proceeding).

                                      23
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


State Teachers Ass’n v. Abercrombie, 126 Hawai#i 318, 320, 271
P.3d 613, 615 (2012).       We observe the following principles when

interpreting statutes:
                  “First, the fundamental starting point for statutory
            interpretation is the language of the statute itself.
            Second, where the statutory language is plain and
            unambiguous, our sole duty is to give effect to its plain
            and obvious meaning. Third, implicit in the task of
            statutory construction is our foremost obligation to
            ascertain and give effect to the intention of the
            legislature, which is to be obtained primarily from the
            language contained in the statute itself. Fourth, when
            there is doubt, doubleness of meaning, or indistinctiveness
            or uncertainty of an expression used in a statute, an
            ambiguity exists. And fifth, in construing an ambiguous
            statute, the meaning of the ambiguous words may be sought by
            examining the context, with which the ambiguous words,
            phrases, and sentences may be compared, in order to
            ascertain their true meaning.”

Id. (quoting Haw. Gov’t Emps. Ass’n v. Lingle, 124 Hawai#i 197,

202, 239 P.3d 1, 6 (2010)).

                                IV. ANALYSIS

A.    Standard of Review for Liquidation Proceedings

            Before reaching the issues raised on appeal, we must

first determine what standard of review to afford the decisions

of a circuit court during liquidation proceedings (the

liquidation court).       This is a question of first impression in

Hawai#i.

            IELHC argues that the liquidation court’s “summary

adjudication procedure” was akin to the procedure involved in an

order granting or denying summary judgment.            Therefore, it

reasons, we should review the circuit court’s decision de novo.

            The Liquidator argues that the liquidation court’s

                                      24
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


review is similar to the circuit court’s review of an equitable

receivership.    The circuit court’s decisions regarding an

equitable receivership are reviewed under the abuse of discretion

standard.   Therefore, it reasons, we should review the

liquidation court’s decision for abuse of discretion.            It

emphasizes that the liquidation court was not reviewing a summary

judgment motion but was instead reviewing a liquidator’s motion

pursuant to HRS § 431:15-329.

            There is precedent from other states recommending

treating a liquidation court as a court of equity, even though

the court’s authority derives from statute rather than equitable

principles.    Oklahoma courts consider insurance liquidation

proceedings to be of “equitable cognizance.”          State ex rel.

Crawford v. Indemnity Underwriters Ins. Co., 943 P.2d 1102, 1103

(Okla. Civ. App. 1997).     Similarly, the Nebraska Supreme Court

held that liquidation proceedings are equitable proceedings.                See

State ex rel. Wagner v. Amwest Sur. Ins. Co., 738 N.W.2d 813,

816-17 (Neb. 2007).     That court stated that whether an action is

in equity is determined by “the essential character of [the

action] and the remedy or relief it seeks.”          Id.   It reasoned

that the Nebraska liquidation act’s “stated purpose is the

protection of the interests of the insureds, claimants,

creditors, and the public through various means, including

‘equitable apportionment of any unavoidable loss’” and


                                    25
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


“‘equitable allocation of disbursements’”          Id. at 817

(alterations omitted) (quoting Neb. Rev. Stat. §§ 44-4801(4) and

44-4834(c) (Reissue 1998)).       Because of the central role of

equity in liquidation determinations, the Nebraska Supreme Court

concluded that liquidation proceedings were equitable.27            Id. at

816-17.

             Several other states review the decisions of a

liquidation court under the abuse of discretion standard, or a

similarly deferential standard.        See In re Exec. Life Ins. Co. v.

Aurora Nat’l Life Assurance Co., 38 Cal. Rptr. 2d 453, 460 (Cal.

Ct. App. 1995) (“We . . . test the action of the trial court [in

liquidation proceedings] by the abuse of discretion standard.”);

In re Frontier Ins. Co., 945 N.Y.S.2d 866, 876 (N.Y. Sup. Ct.

2012) (“[T]he Court recognizes the deferential standard of review

applicable to the Rehabilitator’s actions.”); State v. Interstate

Cas. Ins. Co., 464 S.E.2d 73, 77 (N.C. Ct. App. 1995) (“Because

of the discretionary nature of [North Carolina liquidation law],

we believe the trial court's decision should not be disturbed

absent an abuse of discretion.”).         In California, it is well

established that the decisions of liquidation courts are afforded


      27
            In Nebraska, although liquidation proceedings are treated as
equitable proceedings, the decisions of the liquidation court are reviewed de
novo because that is the standard of review Nebraska’s appellate courts apply
to courts of equity. Wagner, 738 N.W.2d. at 817. However, in Oklahoma, the
liquidation court’s judgment will not be disturbed “‘unless against the clear
weight of the evidence or contrary to law or established principles of
equity.’” Crawford, 943 P.2d at 1103 (quoting Wetsel v. Johnson, 468 P.2d
479, 481 (Okla. 1970)).

                                     26
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


discretionary review:
                “Because the insurer is in liquidation, the scope of
          our review of determinations of both the superior court and
          the liquidation trustees in the resolution of claims by
          insureds against an insolvent carrier is
          circumscribed. . . . Our high court has long since observed
          that such conservation proceedings arise under the broad
          police powers of the state to insure the reorganization or
          orderly liquidation of insolvent insurers and the protection
          of their policyholders and the public.”

Garmendi v. Golden Eagle Ins. Co., 10 Cal. Rptr. 3d 724, 733

(Cal. Ct. App. 2004) (quoting Low v. Golden Eagle Ins. Co., 128
Cal. Rptr. 2d 423, 430 (Cal. Ct. App. 2002)).

          Based on our precedent, and that of other states, we

will review the decisions of a liquidation court under the same

standard as that of equitable receiverships –- abuse of

discretion.   In a receivership, a trustee-receiver is appointed

to protect property during foreclosure or litigation.            Haw.

Ventures, 114 Hawai#i at 457-58, 164 P.3d at 715-16.           A circuit

court’s decisions regarding equitable receiverships are reviewed

under the abuse of discretion standard because of the court’s

broad discretionary power to appoint receivers and craft remedies

to preserve equity.     Id. at 456, 164 P.3d at 714.

          Although liquidation courts derive their authority from

statute, they have similarly equitable goals and the discretion

to craft equitable remedies.      HRS § 431:15-101 provides that the

purpose of Hawai#i‘s insurance liquidation law is “the protection

of the interests of the insureds, claimants, creditors, and the

public generally” through, in part, “equitable apportionment of

                                    27
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


any unavoidable loss.”       The Liquidator has the authority to

“compound, compromise, or in any other manner negotiate the

amount for which claims will be recommended to the court, except

where the liquidator is required by law to accept claims.”               HRS §

431:15-333 (2005).      Furthermore, the Liquidator’s distributions

must “assure the proper recognition of priorities and a

reasonable balance between the expeditious completion of the

liquidation and the protection of unliquidated and undetermined

claims.”    HRS § 431:15-334 (2005).        These statutes demonstrate

the broad discretionary powers of the Liquidator and the

liquidation court to effect the equitable distribution of assets

and apportionment of losses.        Therefore, as with equitable

receiverships, liquidation courts should be reviewed under the

abuse of discretion standard.         However, a liquidation court’s

decisions regarding questions of law must be reviewed de novo.

See Voluntary Emps. Benefit Ass’n of Haw., 99 Hawai#i at 57, 52
P.3d at 827.

B.    IELHC’s Claim under HRS § 431:15-326

            As an initial question, we must resolve whether the

circuit court abused its discretion in concluding that IELHC

submitted a proof of claim to the Liquidator.            Hawai#i courts

have not previously interpreted this proof of claim statute.

Furthermore, this case is particularly unusual because IELHC

attests that its communications did not constitute a claim.


                                      28
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Courts in other states have occasionally considered whether a

purported claim met the state’s statutory proof of claim

requirements, but in all of those cases, the purported claimants

argued that their communications did constitute a claim.

     1.   IELHC’s, the Liquidator’s, and HLDIGA’s arguments

          IELHC argues that its two letters to the Liquidator and

the California Lawsuit do not constitute a claim.           It defines a

claim as something “(1) filed by a creditor or other claimant (2)

with the liquidator under the Hawai#i insolvency statutes (3)

against the estate of the insolvent insurer.”          IELHC

characterizes its first letter as “a pre-litigation demand

letter”: a demand for stock -- which is not an asset in IEL’s

estate -- and notice that IELHC would seek damages for fraud and

other torts from the Liquidator and others.          IELHC states that

its second letter “was sent in the context of a mediation to

resolve disputes which include ownership of IEL’s stock.”

Finally, IELHC emphasizes that its First Amended Complaint in the

California Lawsuit was not filed “against the IEL estate.”

Therefore, IELHC concludes that its communications cannot be

characterized as a claim because it never purported to be a

creditor and it never sought assets from IEL’s estate.

     The Liquidator argues that IELHC’s letters and the

California Lawsuit constitute a claim, filed with the Liquidator,

against IEL’s estate.     The Liquidator quotes language from


                                    29
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


IELHC’s first letter that it characterizes as the claim:
                  “[T]he claims of the policyholders, claimants,
           creditors, and others senior to [IELHC] in the statutory
           priority of distribution under section 431:15-332 of the
           Hawai#i Revised Statutes have apparently been fully paid,
           liquidated or otherwise protected. As a matter of equity
           and public policy, [IELHC] as a shareholder, or legal or
           equitable owner, of the stock of IEL should receive
           distribution of the remaining surplus of the estate. . . .

                  . . . .

                 [I]t is respectfully demanded that the Honorable J.P.
           Schmidt, Insurance Commissioner of the State of Hawai#i,
           deliver to [IELHC] all authorized, issued, and outstanding
           shares of stock of IEL, and any certificates representing
           said shares.”

The Liquidator characterizes this as a claim to IEL’s stock and

“to all residual assets in IEL’s estate” made pursuant to HRS §

431:15-332, specifying the order of distribution of claims.

           The Liquidator argues that IELHC’s second letter and

the California Lawsuit provided additional information regarding

IELHC’s claim.     In the second letter, IELHC referred to “IELHC’s

claims.”   In the First Amended Complaint in the California

Lawsuit, IELHC specifically referred to its first letter as a

“claim to distribution of the monies and assets remaining in the

estate of IEL.”     The Liquidator argues that this statement is a

judicial admission that bars IELHC from now denying that the

first letter constituted a claim.

           Finally, the Liquidator cites Checker Motors Corp. v.

Executive Life Insurance Co., 1992 WL 29806 (Del. Ch. Feb. 13,

1992), aff’d as modified by, 614 A.2d 530 (Del. 1992), for the

principle that a lawsuit can constitute a claim.           In Checker

                                    30
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Motors, the court held that a claim for declaratory judgment

regarding the respective rights of the claimant and the insolvent

insurer, brought outside the liquidation proceedings and in a

state where no ancillary receiver had been appointed, was a

“claim” under the ordinary definition of the word and under the

Uniform Insurers Liquidation Act.           Id. at *4.    The court reasoned

that to hold otherwise would contravene the Act’s policy “of

avoiding the dissipation of an insurer’s assets by reason of its

having to defend disparate litigations throughout the country.”

Id.

             HLDIGA supports the Liquidator’s interpretation of

IELHC’s California Lawsuit as a claim.            Specifically, it argues

that it would undermine the purpose of the ISRLA to permit

parties to bring claims against IEL’s estate in lawsuits in other

states and not recognize those lawsuits as claims against the

estate under ISRLA.

       2.    Statutory interpretation

             Hawai#i’s proof of claim statute, codified at HRS §

431:15-326 establishes the elements of a proof of claim.               It

provides, in part:
             (a) Proof of claim shall consist of a statement signed by
             the claimant that includes all of the following that are
             applicable:
                   (1)   The particulars of the claim including the
                         consideration given for it;
                   (2)   The identity and amount of the security on the
                         claim;
                   (3)   The payments made on the debt, if any;
                   (4)   That the sum claimed is justly owing and that


                                       31
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                       there is no setoff, counterclaim, or defense to
                       the claim;
                 (5)   Any right of priority of payment or other
                       specific right asserted by the claimant;
                 (6)   A copy of the written instrument which is the
                       foundation of the claim; and
                 (7)   The name and address of the claimant and the
                       attorney who represents the claimant, if any.
           (b) No claim need by considered or allowed if it does not
           contain all the information in subsection (a) which may be
           applicable. The liquidator may require that a prescribed
           form be used, and may require that other information and
           documents be included.
           (c) At any time the liquidator may request the claimant to
           present information or evidence supplementary to that
           required under subsection (a) and may take testimony under
           oath, require production of affidavits or depositions, or
           otherwise obtain additional information or evidence.

HRS § 431:15-326(a)-(c).28

           In construing this statute we must “give effect to the

intention of the legislature, which is to be obtained primarily

from the language contained in the statute itself.”            Gray v.

Admin. Dir. of the Court, State of Haw., 84 Hawai#i 138, 148, 931
P.2d 580, 590 (1997) (quoting State v. Toyomura, 80 Hawai#i 8,

18, 904 P.2d 893, 903 (1995)).        Statutory language must be read

“‘in the context of the entire statute’” and construed “‘in a

manner consistent with its purpose.’”         Id. (quoting Toyomura, 80

Hawai#i at 18-19, 904 P.2d at 903-04).

           As discussed above, the purpose of ISRLA is to protect

“the interests of insureds, claimants, creditors, and the public



     28
          Hawaii’s insurance code is based upon the National Association of
Insurance Commissioners (“NAC”) Model Act. See 2 Hawai#i Insurance
Commissioner, Revised and Consolidated Insurance Laws of the State of Hawai#i
(1986). HRS § 431:15-326 was adopted from NAC Insurance Code, section 36, and
Utah Code Ann. § 31A-27-329. Id. The Hawai#i legislature adopted this
section without any modifications to the model code aside from changing the
word “claimants” from plural to singular in HRS § 431:15-326(a)(5).

                                     32
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


generally.”   HRS § 431:15-101.      Under ISRLA, the liquidator of an

insolvent insurer has broad powers, including the power to:

“[e]mploy employees and agents, legal counsel, actuaries,

accountants, appraisers, consultants and such other personnel as

the liquidator deems necessary”; “[p]ay reasonable compensation

to persons appointed”; “[h]old hearings”; “[c]ollect all debts

and moneys due and claims belonging to the insurer wherever

located”; “[c]onduct public and private sales of the property of

the insurer”; “[b]orrow money on the security of the insurer’s

assets”; “[p]rosecute any action that may exist on behalf of the

creditors, members, policyholders, or shareholders of the

insurer”; “[e]xercise and enforce all the rights, remedies, and

powers of any creditor shareholder, policyholder, or member”; and

“to do such other acts not herein specifically enumerated, or

otherwise provided for, as may be necessary or appropriate for

the accomplishment of or in aid of the purpose of liquidation.”

HRS § 431:15-310 (2005).

          The liquidator’s powers in accepting and adjudicating

claims are similarly broad.      Although ISRLA states that “[p]roof

of all claims shall be filed with the liquidator in the form

required by section 431:15-326 on or before the last day for

filing,” it also provides that “the liquidator may consider any

claim filed late.”    HRS § 431:15-325.      The liquidator has the

authority to “compound, compromise, or in any other manner


                                    33
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


negotiate the amount for which claims will be recommended to the

court.”    HRS § 431:15-333.    And, the liquidator’s distributions

should “assure the proper recognition of priorities and a

reasonable balance between the expeditious completion of the

liquidation and the protection of unliquidated and undetermined

claims.”    HRS § 431:15-334.

            We have previously interpreted ISRLA to give the

Commissioner discretionary power when acting as Liquidator.             We

reasoned that “[b]ased upon the statutory scheme and the

underlying purposes of the ISRLA, the legislature intended to

grant the Commissioner the broad powers to facilitate an orderly

liquidation of an insolvent insurance company and to ensure an

equitable apportionment between creditors of any losses that may

result.”    Four Star Ins. Agency, Inc. v. Hawaiian Elec. Indus.,

Inc., 89 Hawai#i 427, 433, 974 P.2d 1017, 1023 (1999).

            Reading the language of HRS § 431:15-326 as a whole and

in the context of other provisions of ISRLA, it seems that the

liquidator has discretionary power to accept proof of claims that

do not contain all of the elements enumerated in HRS § 431:15-

326(a).    HRS § 431:15-326(a) states the elements that the proof

of claim “shall” contain.      We have expressed our doubt and

uncertainty as to the meaning of “shall.”         See Gray, 84 Hawai#i

at 150, 931 P.2d at 592.      We have called “shall” a “‘CHAMELEON-

HUED WORD,’” and commented that “‘courts in virtually every


                                    34
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


English-speaking jurisdiction have held –- by necessity –- that

shall means may in some texts, and vice versa.’”           Gray, 84

Hawai#i at 150, 931 P.2d at 592 (quoting B. Garner, A Dictionary

of Modern Legal Usage 939-40 (2d ed. 1995)).          “Shall” is also

commonly construed to mean “should.”        See B. Garner, The Redbook:

A Manual on Legal Style 454 (2d ed. 2002) (“Although every

drafter seems to have heard that shall is a mandatory

word . . . courts have often held that it means ‘should.’”).

           The meaning of “shall” in HRS § 431:15-326(a) is

clarified by reading the statute in context with HRS § 431:15-

326(b).   HRS § 431:15-326(b) provides that the liquidator does

not “need” to consider a claim which does not contain all the

information in subsection (a).       This suggests that the liquidator

may consider a claim that does not contain all of the information

in subsection (a).

           This interpretation of the liquidator’s broad

discretionary powers accords with the interpretations of other

courts.   We have previously stated that ISRLA, patterned after

NAC’s Uniform Insurers Liquidation Act (UILA), and specifically

ISRLA’s liquidation provisions, is similar to the liquidation

provisions in New York’s insurance laws.         Four Star Ins. Agency,

Inc., 89 Hawai#i at 433, 974 P.2d at 1023.         We concluded that

“because Hawai#i appellate courts have not yet addressed the

scope of the insurance commissioner’s power in


                                    35
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


rehabilitating/liquidating an insolvent insurer, New York’s

interpretation of their insurance law’s provisions governing

liquidation is useful in construing HRS ch. 431:15.”               Id.

             In In re the Liquidation of Union Indemnity Insurance

Company of New York, 631 N.Y.S.2d 39 (N.Y. App. Div. 1995), the

New York appellate court affirmed the liquidation court’s holding

that a verified complaint “constitutes substantial compliance

with the requirements of [New York’s proof of claim statute] and

that the claim should be deemed timely filed.” 631 N.Y.S.2d at

39.    The court reasoned that although the verified complaint was

not a proof of claim under the statute, because it was the

“substantial equivalent of a proof of claim,” the liquidator must

adjudicate the claim.        Id. at 39-40.

             Hawaii’s and New York’s proof of claim statutes are

very similar.      New York’s proof of claim statute provides:
             (1) A proof of claim shall consist of a written statement
             subscribed and affirmed by the claimant as true under the
             penalties of perjury, setting forth the claim, the
             consideration therefor, any securities held therefor, any
             payments made thereon, and that the sum claimed is justly
             owing from the insurer to the claimant.
             (2)If a claim is founded upon an instrument in writing, such
             instrument, unless lost or destroyed, shall be filed with
             the proof of claim. . . .

N.Y. Insurance Law § 7433(a) (McKinney’s 2012).29             Both statutes

use the vague term “shall” when listing the claim requirements.

Compare HRS § 431:15-326 with N.Y. Insurance Law § 7433(a).                 New


      29
            This section of New York’s Insurance Law has not been amended
since the In re the Liquidation of Union Indemnity Insurance Company of New
York decision in 1995.

                                       36
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


York and Hawai#i also have the same proof of claim requirements

except that Hawai#i additionally requires the claimant to

include: (1) any right of priority of payment and (2) the name

and address of the claimant’s attorney, if any.               Id.   And, New

York’s statute, like Hawai#i’s, does not specifically grant the

liquidator power to adjudicate claims which do not comply with

the enumerated proof of claim requirements.             Id.    The only

significant difference between the statutes is that under Hawai#i

law, the liquidator is not required to consider claims which do

not contain all of the statutory proof of claim requirements.

Id.    This difference should in no way limit the liquidator’s

discretionary power to consider claims which are the “substantial

equivalent” of a proof of claim.

             Two states have concluded that a claim is not entitled

to adjudication when it does not fully comply with the state’s

statutory proof of claim requirements.            However, these cases are

easily distinguishable from the present case.

             In State ex rel. Clark v. Blue Cross Blue Shield of

West Virginia, Inc., 466 S.E.2d 388 (W. Va. 1995), the Supreme

Court of Appeals of West Virginia held that where the claimant

notified the receiver of its claim by letter, instead of filing a

proof of claim on the prescribed form, the claim was not

“entitled to filing or allowance, and no action may be maintained

with regard to the claim.” 466 S.E.2d at 394.      In reaching its


                                       37
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


holding, the West Virginia court relied upon provisions in West

Virginia’s insurance liquidation law that stated:
          ‘Unless such claim is filed in the manner and within the
          time provided in [the proof of claim statute], it shall not
          be entitled to filing or allowance, and no action may be
          maintained thereon.’ W. Va. Code § 33-24-36(f) . . . .
          Further, ‘no claim by a policyholder or other creditor shall
          be permitted to circumvent the priority classes through the
          use of equitable remedies.’ W. Va. Code § 33-24-27.

Id. at 392 (emphasis and alterations omitted).          The court also

reasoned that it had previously followed a doctrine of strict

compliance concerning the provisions of the insurance liquidation

laws and that a substantial compliance standard was inapplicable.

Id. at 393.

          The California Court of Appeals has applied a similarly

strict interpretation to its proof of claim statute.            In

Garamendi v. Mission Insurance Co., 2005 WL 1549326 (Cal. Ct.

App. July 5, 2005), the court held that a letter from the

claimant, notifying the Commissioner of an estimated $649,000,000

in claims, was not properly filed when it was not filed on the

prescribed proof of claim form and when claimant demonstrated

that it had access to the proof of claim form by later filing an

unsigned and partially blank form for a portion of its claim.

2005 WL 1549326, at *1.

          The California court rejected the claimant’s arguments

that the letter substantially complied with the claim-filing

requirements.   Id. at *5-6.     The court reasoned that the

commissioner is bound by the liquidation laws’ statutory

                                    38
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


procedures.    Id. at *6.   California’s liquidation law, at the

relevant time, “‘require[d] claimants to file their claims with

the commissioner, together with proper proofs thereof, within six

months after the date of first publication of . . . notice.’”

Id. (emphasis omitted) (quoting Cal. Ins. Code § 1021(a)).             The

law also provided that “‘[a] claim must set forth, under oath, on

the form prescribed by the commissioner’” all of the data and

supporting documents required by the commissioner.           Id. (emphasis

omitted) (quoting Cal. Ins. Code § 1023).         And finally, the law

provided that “‘[u]nless such claim is filed in the manner and

within the time provided in section 1021, it shall not be

entitled to filing or allowance, and no action may be maintained

thereon.’” Id. (quoting Cal. Ins. Code § 1024).          The court

concluded that, based on the unambiguous statutory language and

the insurance insolvency legislation’s purpose of providing clear

and uniform procedures, the commissioner was not required to

accept the claimant’s letter as a claim.         Id. at *6-7.

          The West Virginia and California cases are

distinguishable from the present case based on the relevant laws

and facts.    In West Virginia, the court favored a narrow

interpretation of its insurance liquidation law, which stated

that a claim was not entitled to filing or allowance if it was

not filed in the manner prescribed by statute.          See State ex rel.

Clark, 466 S.E.2d at 394.      Similarly, California’s insurance


                                    39
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


liquidation law, on its face, was stricter than Hawai#i’s in

stating that, to be entitled to filing or allowance, a proof of

claim “must” contain certain elements.          See Garamendi, 2005 WL
1549326, at *6.     Most significantly, these cases differ from the

present case because in neither case did the court conclude that

the liquidator was barred from adjudicating the claim.             Rather,

both courts held only that the liquidator had not erred in

refusing to accept the claimant’s letter as a timely filed proof

of claim.

            Based on the purpose and language of ISRLA, as well as

our past reliance New York’s interpretations of its similar

insurance law, we adopt a broad interpretation of Hawai#i’s proof

of claim statute.     In accordance with the liquidator’s

discretionary powers, the liquidator may accept a claim which is

in substantial compliance with the proof of claim elements of HRS

§ 431:15-326.30

      3.    Analysis of IELHC’s letters and the California Lawsuit

            Under this discretionary standard, IELHC’s letters and

its California Lawsuit sufficiently asserted a claim for the

Liquidator to administer it as such.         IELHC’s first letter to the

Liquidator substantially complied with HRS § 431:15-326(a).

IELHC’s second letter provided additional information but did not


      30
            This case does not raise, and therefore we need not consider, the
issue of whether the liquidator is required to accept a claim that does not
conform with HRS § 431:15-326.

                                     40
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


state a claim against the estate.         Finally, the California

Lawsuit reiterated IELHC’s claim from its first letter and may

have been sufficient to state a claim independently.

            IELHC’s first letter to the Liquidator satisfied the

majority of the applicable proof of claim elements enumerated in

HRS § 431:15-326.     The letter provided the “particulars of the

claim including the consideration given for it,” HRS § 431:15-

326, by stating that IELHC sought “distribution of the remaining

surplus of the estate”31 due to its status as IEL’s sole

shareholder.32    The letter also specified IELHC’s priority of

payment by specifying that IELHC’s claim was based upon its

status as a shareholder.       Because there was no security on the


      31
            The Dissent argues that we are giving meaning to the term “estate”
that the first letter did not intend. Dissent at 19-20. However, we agree
with the Dissent that the term “estate” refers to “the total assets of the
insurer” and that both the first letter and the ISRLA use the term in this
way. See Dissent at 19. Pursuant to HRS § 431:15-307, possession and title
of the insurer’s assets, or estate, are vested in the liquidator for the
purpose of administration and settlement of claims. Therefore, a conclusion
that IELHC’s demand for what was remaining in the estate, which was in the
possession of the Liquidator for the purpose of administering claims, was a
claim is consistent with the purpose of ISRLA.
      32
            Thus, the Dissent’s assertion that “the only demand that can be
discerned from the First Letter is for the remaining IEL shares[,]” Dissent at
11, is unavailing because the letter also clearly refers to assets within the
estate. It is accepted that IEL stock was not part of IEL’s estate because it
was not an asset of IEL, and so the contention that IELHC asserted rights only
to something outside of the estate is inconsistent with IELHC’s argument in
the letter that it “should receive distribution of the remaining surplus of
the estate.” IELHC also begins its letter by arguing that the Liquidator’s
financial statement filed on February 27, 2008, “materially misstates and
misrepresents the financial condition of IEL’s estate in liquidation.” IELHC
challenged the valuation of the estate, not the stock. Once again, this
reference to the estate and the allegation of misrepresentation reveal a clear
intent to assert rights to assets within the estate. Therefore, a reading of
the letter such that it is understood to assert rights to both assets within
the estate and to IEL stock appears most accurate and persuasive. As
discussed infra, IELHC’s California Lawsuit also supports such a reading.

                                     41
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


claim and there were no payments on the debt, those proof of

claim elements are inapplicable.33        See HRS § 431:15-326(a).       The

letter also provided the name and address of the attorney through

which the claimant could be contacted.          The letter did not comply

with HRS § 431:15-326 in that it was not signed by the claimant,

though it was signed by the claimant’s attorney, and it did not

state “that the sum claimed is justly owing and that there is no

setoff, counterclaim, or defense to the claim.”           It also did not

include a copy of any written instruments which were the

foundation of the claim, and it did not provide the address of

the claimant.    Though these omissions are not insignificant, they

are not of a nature to deprive the Liquidator of an understanding

of the critical elements of the claim.          The Liquidator was able

to identify who submitted the claim, the amount of the claim, and

the grounds of the claim.       Therefore, the letter of April 23,

2008 sufficiently complied with the proof of claim requirements

to permit the Liquidator to adjudicate IELHC’s claim.

           IELHC’s second letter supplemented its first letter’s

arguments in support of IELHC’s ownership of IEL’s stock and

requested mediation on that issue.         IELHC’s assertion of title in



     33
            The Dissent asserts that these elements are inapplicable because
there is a “fundamental difference between stock ownership and a debt.”
Dissent at 15. The Dissent seems to imply that shareholders and owners, by
definition, cannot assert claims against an estate under ISRLA. However, such
an interpretation would run contrary to HRS § 431:15-332, which refers to
“[t]he claims of shareholders or other owners” as Class 9 claims, thus,
clearly envisioning the possibility of claims asserted by shareholders.

                                     42
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


IEL’s stock was not a claim against IEL’s estate because IEL’s

stock was not a part of its estate.        While the second letter

provided additional grounds for IELHC’s contention that its

shares were never forfeited, it contained no specific claim to

the assets of IEL’s estate.      Therefore, it was insufficient to

assert a claim independently.

          IELHC’s California Lawsuit, and specifically its First

Amended Complaint, demonstrated that IELHC intended for its first

letter to assert a claim against IEL’s estate.          In its First

Amended Complaint, IELHC states that its first letter constituted

a claim which the Liquidator failed to adjudicate.           In a section

entitled “DEMAND FOR STOCK AND DISTRIBUTION,” IELHC states:
          Promptly upon discovery of the relevant facts and
          circumstances giving rise to this action, by letter sent on
          April 23, 2008 Plaintiff served a demand upon
          [Commissioner/Liquidator] Schmidt, through their respective
          attorneys, for Schmidt to deliver to Plaintiff all of the
          authorized, issued, and outstanding shares of stock of
          IEL . . . and claim to distribution of the monies and assets
          remaining in the estate of IEL.

                . . . [Commissioner/Liquidator] Schmidt has failed and
          refused to deliver to Plaintiff all of the authorized
          issued, and outstanding shares of stock of IEL . . . and
          claim to distribution of the monies and assets remaining in
          the estate of IEL.

                . . . Defendants have no legitimate or compelling
          state interest for taking or depriving Plaintiff of the its
          [sic] right, title, and interest in the stock, and shares,
          certificates, and value of such stock of IEL.

          The First Amended Complaint in the California Lawsuit

may also have been sufficient, independent of IELHC’s letters, to

assert a claim against IEL’s estate.        The complaint requested a

declaratory judgment on IELHC’s claim:

                                    43
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          Plaintiff contends inter alia that it has legal and
          equitable right, title, and interest in the monies and
          assets remaining in the estate of and in IEL’s stock, and
          shares, certificates, and value of such stock.

                . . . .

                . . . Plaintiff requests this Court to make and enter
          a binding judicial declaration in accordance with
          Plaintiff’s contentions.

The complaint also requested an injunction enjoining all of the

defendants, including the Liquidator from, in part, “paying,

transferring, assigning, encumbering, or otherwise disposing any

and all assets, accounts, and monies of IEL; and . . . from

creating or permitting anyone to create any further debt,

liability, or other obligation from IEL to any person.”            These

statements demonstrate that IELHC continued to assert a claim on

all assets remaining in IEL’s estate, sought to deprive the

Liquidator of his power to adjudicate this or any claims against

IEL’s estate, and sought instead to vest the California Courts

with the power to adjudicate IELHC’s claim.

          To allow a court other than the liquidation court sole

jurisdiction to adjudicate a claim against the estate of an

insolvent insurer is contrary to the purpose of ISRLA.            ISRLA

seeks to enhance the efficiency and equitability of insurance

liquidation by providing the insurance commissioner of Hawai#i

and the Circuit Court for the First Circuit with jurisdiction

over delinquency and liquidation proceedings within the state.

See HRS §§ 431:15-101 and 431:15-104 (2005).          Once a liquidator



                                    44
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


has been appointed, “ISRLA provides for an automatic stay of all

proceedings against the insolvent insurance company and the

liquidator.”   Four Star Ins. Agency, Inc., 89 Hawai#i at 432, 974
P.2d at 1022; see also HRS § 431:15-313 (2005) (“[N]o action at

law or equity shall be brought against the insurer or

liquidator.”).    Furthermore “[n]o judgment or order against an

insured or the insurer entered after the date of filing of a

successful petition for liquidation, and no judgment or order

against an insured or the insurer entered at any time by default

or by collusion need be considered as evidence of liability or of

quantum of damages.”     HRS § 431:15-326(d).      “Based upon the

statutory scheme and the underlying purposes of ISRLA, the

legislature intended to grant the Commissioner the broad powers

to facilitate an orderly liquidation of an insolvent insurance

company and to ensure an equitable apportionment between

creditors of any losses that may result.”         Four Star Ins. Agency,

Inc., 89 Hawai#i at 433, 974 P.2d at 1023.

          Under a discretionary interpretation of the proof of

claim statute, IELHC’s First Amended Complaint in its California

Lawsuit is similar to a proof of claim because it asserts a claim

to all of the remaining assets in IEL’s estate by right of

IELHC’s position as the sole shareholder of IEL.           Furthermore, to

promote ISRLA’s goals of uniformity and equitability, the

Liquidator should have the authority to recognize this lawsuit as


                                    45
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


a claim against IEL’s estate and adjudicate it as such pursuant

to the provisions of HRS § 431, article 15.            However, it is

unnecessary to determine whether the California Lawsuit was the

substantial equivalent of a proof of claim, such that it would

trigger the Liquidator’s adjudication, because the first letter

alone sufficiently satisfied the HRS § 431:15-326 proof of claim

requirements.

            Due to the discretionary nature of Hawai#i’s proof of

claim statute, the liquidation court did not abuse its discretion

in concluding that, taken together, IELHC’s two letters and its

California Lawsuit constituted a claim against IEL’s estate.

C.    Subject Matter Jurisdiction

            We have defined subject matter jurisdiction as

“‘jurisdiction over the nature of the case and the type of relief

sought’” and “‘the extent to which a court can rule on the

conduct of persons or the state of things.’”            County of Hawai#i

v. C & J Coupe Family Ltd. P’ship, 119 Hawai#i 352, 368, 198 P.3d
615, 631 (2008) (alterations omitted) (quoting Black’s Law

Dictionary 870 (8th ed. 2004)).         Whether the liquidation court

has subject matter jurisdiction over IELHC’s claim is a question

of law reviewable de novo.

            IELHC argues that the Liquidator and the liquidation

court have no subject matter jurisdiction over the purported

claim because IELHC never submitted a claim pursuant to HRS §


                                      46
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


431:15-326.   IELHC maintains that the Liquidator created the

claim and is now attempting to assert jurisdiction over this

manufactured claim.     IELHC also alleges that the “claim” that the

Liquidator is purporting to adjudicate is the entire California

Lawsuit.   It argues that “[a]lthough [the Liquidator] swept the

entire California Lawsuit within his broad definition of ‘IELHC

Claim,’ the California Lawsuit is not a ‘delinquency proceeding,’

was not commenced by [the Liquidator], and is not brought against

an insolvent insurer.”     IELHC concludes that because ISRLA does

not grant the Liquidator or the liquidation court jurisdiction

over a claim that IELHC never asserted or over all of the causes

of action in IELHC’s California Lawsuit, the Liquidator lacked

subject matter jurisdiction in this proceeding.

           IELHC’s argument that the liquidation court lacks

jurisdiction fails because, as established above, IELHC did

assert a claim against IEL’s estate pursuant to ISRLA, and

neither the Liquidator nor the liquidation court have purported

to adjudicate the other claims raised in the California Lawsuit.

           IELHC is correct that the Liquidator and the

liquidation court’s subject matter jurisdiction is limited by the

terms of ISRLA.    ISRLA gives the liquidation court jurisdiction

over claims asserted against an insolvent insurer’s estate.

ISRLA states that “[t]he liquidator shall review all claims duly




                                    47
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


filed in the liquidation.”      HRS § 431:15-333(a).34      When the

liquidator denies a claim, written notice is provided to the

claimant and the claimant has sixty days to file any objection

with the liquidator.     HRS § 431:15-329(a).35      When the liquidator

does not alter the denial following the filing of objections,

“the liquidator shall ask the court for a hearing as soon as

practicable.”   HRS § 431:15-329(b).       ISRLA’s statute regarding

jurisdiction and venue states that all actions authorized under


     34
          HRS § 431:15-333 provides, in part:

          Liquidator’s recommendations to the court. (a) The
          liquidator shall review all claims duly filed in the
          liquidation and shall make such further investigation as the
          liquidator shall deem necessary. The liquidator may
          compound, compromise, or in any other manner negotiate the
          amount for which claims will be recommended to the court,
          except where the liquidator is required by law to accept
          claims as settled by any person or organization, including
          any guaranty fund or association, or foreign guaranty fund
          or association. . . .
          (b) The court may approve, disapprove or modify the report
          on claims by the liquidator. . . .

     35
          HRS § 431:15-329 provides:

          Disputed Claims. (a) When a claim is denied in whole or in
          part by the liquidator, written notice of the determination
          shall be given to the claimant or the claimant’s attorney by
          first class mail at the address shown in the proof of claim.
          Within sixty days from the mailing of the notice, the
          claimant may file any objections with the liquidator. If no
          such filing is made, the claimant may not further object to
          the determination.
          (b) Whenever objections are filed with the liquidator and
          the liquidator does not alter the denial of the claim as a
          result of the objections, the liquidator shall ask the court
          for a hearing as soon as practicable and give notice of the
          hearing by first class mail to the claimant or the
          claimant’s attorney and to any other persons directly
          affected, not less than ten nor more than thirty days before
          the date of the hearing. The matter may be heard by the
          court or by a court appointed referee who shall submit
          findings of fact along with such referee’s recommendations.


                                    48
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


HRS § 431, article 15 “shall be brought in the circuit court of

the first circuit” -- the liquidation court.            HRS § 431:15-

104(g).

            Here, the Liquidator reviewed IELHC’s claim asserted in

the first letter and in the First Amended Complaint in the

California Lawsuit.36      The Liquidator denied IELHC’s claim, and

IELHC filed objections.       After determining not to alter the

denial of the claim following IELHC’s objections, the Liquidator

properly filed a Motion for an Order Confirming the Liquidator’s

Determination of a Disputed Claim.          Pursuant to HRS § 431:15-

104(g) and HRS § 431:15-329(b), the circuit court of the first

circuit had subject matter jurisdiction over this motion.

D.    Personal Jurisdiction

            The liquidation court’s ability to exercise personal

jurisdiction over claimants is limited by the federal due process

requirements of the fourteenth amendment.           In Interest of Doe, 83

Hawai#i 367, 373, 926 P.2d 1290, 1296 (1996).           We have previously

cited United States Supreme Court precedent regarding personal

jurisdiction stating that:
            “‘[I]t is essential in each case that there be some act by
            which the defendant purposefully avails itself of the
            privilege of conducting activities within the forum State,



      36
            It is irrelevant that the California Lawsuit also asserted various
other causes of action against various other parties, including the Liquidator
himself. These other causes of action do not insulate IELHC’s claim against
IEL’s estate from the Liquidator and the liquidation court’s jurisdiction.
Conversely, the liquidator and the liquidation court do not have, nor have
they ever sought, jurisdiction over these other causes of action.

                                      49
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           thus invoking the benefits and protections of its laws.’”
           Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct.
2174, 2183, 85 L. Ed. 2d 528 (1985) . . . . The determining
           inquiry is whether “‘the defendant's conduct and connection
           with the forum State are such that he should reasonably
           anticipate being haled into court there.’” Id. at 474, 105
           S.Ct. at 2183 . . . .

Id. (some internal citations omitted) (quoting Shaw v. North Am.

Title Co., 76 Hawai#i 323, 329–30, 876 P.2d 1291, 1297–98

(1994)).   Whether the liquidation court properly exercised

personal jurisdiction over IELHC is a question of law reviewable

de novo.   Id. at 326, 876 P.2d at 1294.

           IELHC argues that the circuit court lacked the

requisite personal jurisdiction to adjudicate its claim against

IEL’s estate.    It reasons that, because this court held in

Metcalf v. IEL that IELHC had no standing to oppose the

liquidation of IEL, the liquidation court cannot now assert

personal jurisdiction over IELHC.        IELHC then argues that when

the Liquidator filed the motion to initiate the proceedings in

the liquidation court, this commenced a new action, requiring the

Liquidator to issue a summons and provide proper service upon

IELHC.   Finally, IELHC states that the Liquidator’s motion sought

not only to adjudicate a claim, but also to enforce a settlement

agreement and a stock subscription agreement.          Therefore, IELHC

argues, because the Liquidator did not bring an independent

action to enforce the agreements, the liquidation court has no

personal jurisdiction.

           The Liquidator argues that the circuit court properly

                                    50
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


exercised personal jurisdiction over IELHC.          He argues first that

IELHC submitted to the liquidation court’s jurisdiction when it

was granted leave to intervene as a party-Respondent by the

Stipulation to Allow Intervention of Investors Equity Life

Holding Company and Order, filed in 1994.         He emphasizes that,

while this court held that IELHC lacked standing to oppose IEL’s

liquidation, “[t]he Court did not hold that IELHC was not a

party.”   The Liquidator also argues that under ISRLA, the

resolution of a claim against an estate does not require the

commencement of a proceeding separate from the liquidation

proceeding, and any discussion of IELHC’s 1996 settlement

agreement was raised defensively in response to IELHC’s

“affirmative” claim against IEL’s estate.         Finally, the

liquidator notes that by filing a claim in the liquidation

proceeding, IELHC has submitted to the jurisdiction of the

liquidation court.

            Where a party files a claim with the Liquidator of an

insolvent insurer’s estate, the party has “purposefully avail[ed]

itself of the privilege of conducting activities within the forum

State” such that “he should reasonably anticipate being haled

into court there.”    In Interest of Doe, 83 Hawai#i at 373, 926
P.2d at 1296 (quoting Shaw, 76 Hawai#i at 329-30, 876 P.2d at

1297-98).   The New York Supreme Court, Appellate Division, has

stated that “it is well established that in filing a proof of


                                    51
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


claim in liquidation, a claimant submits itself to the

jurisdiction of the liquidation court.”         Corcoran v. Hall & Co.,

Inc., 545 N.Y.S.2d 278, 282 (1989).

          When IELHC filed a proof of claim with the Liquidator,

it submitted itself to the liquidation court’s jurisdiction.

That this court previously held that IELHC lacked standing to

intervene in the liquidation of IEL, in no way demonstrates that

the liquidation court lacked jurisdiction over IELHC.            Rather,

IELHC’s previous participation as a party in IEL’s liquidation is

further evidence of IELHC’s submission to the liquidation court’s

jurisdiction.

          The Liquidator correctly concludes that the Motion for

an Order Confirming the Liquidator’s Determination of a Disputed

Claim did not initiate a new suit, but was instead a continuation

of the liquidation proceeding.       ISRLA provides procedures for the

judicial review of disputed claims:
          [T]he liquidator shall ask the court for a hearing as soon
          as practicable and give notice of the hearing by first class
          mail to the claimant or the claimant’s attorney and to any
          other persons directly affected, not less than ten nor more
          than thirty days before the date of the hearing. The matter
          may be heard by the court or by a court appointed referee
          who shall submit findings of fact along with such referee’s
          recommendations.

HRS § 431:15-329(b).     These provisions do not require the

liquidator to initiate a separate action in circuit court

pursuant to the Hawai#i Rules of Civil Procedure.          ISRLA provides

for the liquidation court’s review of the disputed claim, as it


                                    52
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


provides for the court’s review of all claims submitted to the

liquidator.     See HRS § 431:15-333(b) (“The court may approve,

disapprove or modify the report on claims by the liquidator.”).

Here, the Liquidator’s motion, submitted in response to IELHC’s

claim, was properly filed with the liquidation court as part of

IEL’s liquidation proceedings and it did not initiate any new

actions.

E.    Abatement

            Abatement is “‘the suspension or defeat of a pending

action for a reason unrelated to the merits of the claim.’”               C &

J Coupe Family Ltd. P’ship, 119 Hawai#i at 368, 198 P.3d at 631

(alterations omitted).       We have held that “‘where the party is

the same in a [prior] pending suit, and the cause is the same and

the relief is the same, a good plea in abatement lies.’”              Id. at

371, 198 P.3d at 634 (quoting Shelton Eng’g Contractors, Ltd. v.

Hawaiian Pac. Indus., Inc., 51 Haw. 242, 249, 456 P.2d 222, 226

(1969)); see also Yee Hop v. Nakuina, 25 Haw. 205, 208-09 (1919)

(“[I]f a suit is commenced while a prior suit is pending for the

same cause between the same parties the pendency of the prior

suit is a good plea in abatement . . . .”).

            IELHC argues that this case should have been abated

pending the outcome of the California Lawsuit.            It reiterates its

earlier argument that the Liquidator’s “unilateral, self-

generated Determination in 2009” initiated the current case, and


                                      53
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that this case is not a continuation of the liquidation

proceedings begun in 1994 against IEL.         IELHC concludes that,

although it does not agree that the California Lawsuit and this

case are between the same parties, because the Liquidator has

characterized the California Lawsuit as the claim, this case may

not proceed until the California Lawsuit is resolved.

          The Liquidator responds that IELHC’s argument fails

primarily because the liquidation court correctly concluded that

it has exclusive jurisdiction over claims against IEL’s estate.

The Liquidator also argues that, because the relief sought in the

California Lawsuit differs from the relief sought here, abatement

is inapplicable.    The relief sought in the California Lawsuit is

“a declaration that it is entitled to delivery of IEL’s stock and

the residual assets of its estate, and an injunction as to any

activity related to assets of the estate.”         Whereas, the relief

sought here is a “confirmation of the Liquidator’s determination

that IELHC was not entitled to the IEL’s stock or assets.”

Furthermore, the Liquidator argues, both the liquidation action

and IELHC’s claim, in the form of its first letter, commenced

before the California Lawsuit.

          This issue is most easily resolved by noting that, as

discussed above, the liquidation court’s review of disputed

claims is conducted as part of the liquidation court’s continuing

and exclusive jurisdiction over the liquidation of an insolvent


                                    54
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


insurer.    See HRS § 431:15-104(c) (“No court of this State has

jurisdiction to entertain, hear or determine any complaint

praying for the dissolution, liquidation, rehabilitation,

sequestration, conservation, or receivership of any insurer, or

praying for an injunction or restraining order or other relief

preliminary to, incidental to, or relating to that type of

proceedings other than in accordance with this article.”); HRS §

431:15-105(a) (2005) (“Any receiver appointed in a proceeding

under this article may, at any time apply for and the circuit

court of the first circuit may grant, under the relevant

provisions of the Hawaii Rules of Civil Procedure, any

injunctions, any restraining orders, and other orders as may be

deemed necessary and proper . . . .”).           The liquidation court’s

jurisdiction over the liquidation of IEL’s estate began in 1994,

proceeding the commencement of the California Lawsuit by fifteen

years.    Therefore, this action cannot be abated by the subsequent

California Lawsuit.       Furthermore, that the California Lawsuit

reiterates an earlier claim against IEL’s estate does not abate

the liquidation court’s review of the claim where the California

Lawsuit involved different parties, different causes of action,

and sought different relief.

F.    Due Process

            The fourteenth amendment of the United States

Constitution and article I, section 5 of the Hawai#i Constitution


                                      55
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


provide that no person shall be deprived of “life, liberty, or

property without due process of law.”        State v. Bani, 97 Hawai#i

285, 293, 36 P.3d 1255, 1263 (2001).        The due process clause

seeks to protect individuals from arbitrary governmental

deprivation of property and liberty rights.          Id.   Procedural due

process requires “notice and an opportunity to be heard at a

meaningful time and in a meaningful manner before governmental

deprivation of property interest.”        In re #Îao Ground Water Mgmt.

Area High-Level Source Water Use Permit Applications, 128 Hawai#i

228, 267, 287 P.3d 129, 168 (2012) (quoting Troyer v. Adams, 102

Hawai#i 399, 437, 77 P.3d 83, 121 (2003)).         “‘[D]ue process is

flexible and calls for such procedural protections as the

particular situation demands.’”       Ko#olau Agric. Co., Ltd. v.

Comm’n on Water Res. Mgmt., 83 Hawai#i 484, 496, 927 P.2d 1367,

1379 (2012) (quoting Sandy Beach Def. Fund v. City Council of

City & Cnty. of Honolulu, 70 Haw. 361, 378, 773 P.2d 250, 261

(1989)).

           IELHC advances a variety of vague arguments in support

of its contention that its due process rights have been violated.

It contends that in classifying the California Lawsuit as a claim

against IEL’s estate, the Liquidator and the liquidation court

have effectively adjudicated all of the causes of action raised

in that suit.   IELHC argues that because this alleged claim

encompasses a common law cause of action for damages, it has a


                                    56
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


right to a jury trial that has been violated.          IELHC also argues

that it is a violation of due process for the Liquidator, a

defendant accused of fraud in the California Lawsuit, to

adjudicate IELHC’s claim.      IELHC accuses the Liquidator of

serving “in both an adjudicative and advocative function,”

impermissibly “commingl[ing] prosecutorial and adjudicatory

functions.”   IELHC’s final argument is that the Liquidator and

the liquidation court employed summary procedures, despite the

fact that there existed a genuine issue of material fact.

          The Liquidator begins by refuting IELHC’s assertion

that “the Liquidator ‘swept the entire California Lawsuit within

his broad definition of [the] IELHC Claim.’”          He quotes language

from the Notice of Determination establishing that the

Liquidator’s determination only addressed the issue of IELHC’s

purported ownership of shares in IEL and its resultant claim to

distributions from IEL’s estate.         The Liquidator then cites

precedent from other jurisdictions establishing that there is no

right to a jury trial in insurance liquidation proceedings

because these are equitable proceedings, analogous to the

proceedings of a bankruptcy court.         The Liquidator next contends

that IELHC’s arguments regarding the summary nature of the

proceedings are without merit.       The Liquidator notes that IELHC

had the opportunity to present evidence to the liquidation court

and that IELHC never requested an evidentiary hearing.


                                    57
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Furthermore, the Liquidator stresses that the summary judgment

motion standard, which precludes summary judgment where “‘there

is a genuine issue for trial,’” is inapplicable here “because the

ISRLA does not provide for a trial.”        Finally, the Liquidator

argues that although IELHC objects to the process in which its

claim was adjudicated pursuant to ISRLA, IELHC never specifically

challenges the constitutionality of ISRLA’s claims adjudication

procedures.

          As established above, IELHC’s first claim asserted a

claim to all remaining assets in IEL’s estate based on its

position as the sole shareholder of IEL.         This letter initiated

the claims adjudication process administered by the Liquidator

and the liquidation court.      Although the Liquidator referred to

the additional information provided by the California Lawsuit,

the Liquidator never purported to adjudicate claims aside from

those asserted in the first letter.        In the Notice of

Determination, the Liquidator stated that “IELHC filed its

initial claim with the Liquidator on April 23, 2008,” and “IELHC

filed additional information with respect to the IELHC Claim in

the form of the California Lawsuit.”

          Because the remaining claims in IELHC’s California

Lawsuit were not adjudicated by the Liquidator or the liquidation

court, IELHC may not assert any due process violations with

respect to these claims.      The Liquidator has never attempted to


                                    58
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


adjudicate the fraud claims IELHC asserted against him in the

California Lawsuit, and therefore there is no impermissible

commingling of roles.     Whether IELHC is entitled to a jury trial

on the claims from the California Lawsuit is not an issue

properly before this court.

            In adjudicating IELHC’s claim against IEL’s estate, the

Liquidator followed the claims adjudication process established

in ISRLA.    See HRS § 431:15-329.       IELHC was given, and took

advantage of, numerous opportunities to respond to the

Liquidator’s determination in the form of letters to the

Liquidator and briefs to the liquidation court.          The liquidation

court then held a hearing on August 23, 2010, during which IELHC

argued the merits of its case.       IELHC requested no further

hearings.

            IELHC has not alleged that the Liquidator or the

liquidation court did not follow ISRLA’s procedures or

specifically challenged the constitutionality of ISRLA.            Rather,

IELHC objects to the “summary” nature of the proceedings.             Where

an appellant makes general assertions of a due process violation,

without further elaboration or citation to authority, the court

cannot reach a reasoned conclusion, and the due process argument

is deemed waived.    C & J Coupe Family Ltd. P’ship, 119 Hawai#i at

373, 198 P.3d at 636.     Because the liquidation court followed

ISRLA, and IELHC does not specify how the ISRLA proceedings do


                                    59
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


not meet constitutional due process requirements, IELHC’s due

process claim fails.

G.    Time Bar/Estoppel

            The doctrine of judicial estoppel serves to bar a party

from taking a position in a subsequent lawsuit that is

inconsistent with a position it took in a previous lawsuit.               We

have previously stated that “‘a party will not be permitted to

maintain inconsistent positions or to take a position in regard

to a matter which is directly contrary to, or inconsistent with,

one previously assumed by him, at least where he had, or was

chargeable with, full knowledge of the facts, and another will be

prejudiced by his action.’”        Lee v. Puamana Cmty. Ass’n, 109

Hawai#i 561, 576, 128 P.3d 874, 889 (2006) (alterations omitted)

(quoting Roxas v. Marcos, 89 Hawai#i 91, 124, 969 P.2d 1209, 1242

(1998)).

            IELHC argues that the Liquidator is estopped from

arguing that IELHC’s claim is time barred because during the

California Lawsuit the Liquidator asserted that the Hawai#i

statute of limitations had not expired.           IELHC did not raise this

argument to the circuit court, but it now asserts that it may

invoke the doctrine for the first time before the appellate

court.

            Although the Liquidator agreed to toll the statute of

limitations from the date the California Lawsuit was filed, he


                                      60
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


did not stipulate to waiving any applicable time bars.               In its

opinion, the California Court of Appeal’s specified that the

issue of the timeliness of IELHC’s claim would remain an issue

were the claim litigated in the Hawai#i courts.             IELHC v.

Schmidt, 126 Cal. Rptr. 3d at 144.           The court stated:

                    Defendants have agreed to toll the statute of
             limitations from February 25, 2009, the date plaintiff filed
             its California action, to the date plaintiff files suit in
             Hawai#i. Their second stipulation makes clear that, if this
             action is refiled in Hawaii, one issue will be the
             timeliness of any claims time barred in that state as of
             February 25, 2009.

Id.    Because the Liquidator did not agree to waive the time bar,

he was not estopped from recommending that the liquidation court

hold IELHC’s claim to be untimely.

             The underlying policy for establishing a claim bar

date, as with a statute of limitations, is “the prompt assertion

of claims.”      Blair v. Ing, 95 Hawai#i 247, 266, 21 P.3d 452, 471

(2001).     ISRLA allows a late filing claimant to share in

distributions, “to the extent that such payment will not

prejudice the orderly administration of the liquidation,” if

“[t]he existence of the claim was not known to the claimant

and . . . the claimant filed such claim as promptly as reasonably

possible after learning of it.”          HRS § 431:15-325(b).       The

Liquidator may consider other late claims not meeting this

criteria, and may “permit it to receive distributions which are

subsequently declared on any claims of the same or lower priority

if the payment does not prejudice the orderly administration of

                                       61
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the liquidation.”     HRS § 431:15-325(d).       The language of HRS §

431:15-325 establishes that this exception to the claim bar date

is purely discretionary.

            IELHC’s claim against IEL’s estate was first asserted

on April 23, 2008, more than twelve years after the claim bar

date of December 1, 1995.       IELHC’s claim is based upon its

assertion that the Liquidator did not validly forfeit IELHC’s

shares after they were surrendered in 1996 and that IELHC

therefore remains the sole shareholder of IEL.           IELHC’s attorneys

were present at the circuit court hearing approving IELHC’s

settlement agreement and the stock subscription agreement.

Therefore, if these agreements were in someway defective, and if

IELHC had remained the sole shareholder of IEL as it now attests,

IELHC should have been aware of its status and its resultant

shareholder claim against IEL’s estate in 1996.           Instead, IELHC

waited another eleven years before asserting its claim.37             The

liquidation court did not abuse its discretion in concluding that

IELHC’s claim was time barred because IELHC waited more than

eleven years before notifying the Liquidator of its claim against

IEL’s estate.


      37
            IELHC maintains that its claim accrued in 2008, after the filing
of the Liquidator’s February 27, 2008 report on the status of IEL’s estate.
IELHC states that this report showed a surplus in IEL’s estate, assuming that
IEL’s debts to HLDIGA are invalid. However, IELHC does not establish how this
report differs from any of the earlier reports showing large debts owing to
HLDIGA. Furthermore, even if IELHC’s assertions regarding HLDIGA were
correct, there is no authority establishing that a claim accrues only when the
debtor becomes solvent.

                                     62
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


H. Shareholder Status

            Although the liquidation court noted that IELHC’s

claims were untimely, it ultimately decided the case on the

merits of IELHC’s argument.       The court concluded that IELHC was

not a shareholder of IEL, and thus it had no ground for asserting

claims against IEL’s estate.        It stated:
            IELHC is not the legal or equitable shareholder of IEL.

            . . . IELHC voluntarily relinquished its shares as part of
            the Settlement Agreement approved by this Court. The record
            affirmatively demonstrates that IELHC has no current
            interest in IEL’s estate and is not entitled to a
            distribution from the IEL estate as a shareholder of IEL.
            IELHC does not have any current legal or equitable interest
            in IEL’s stock and IELHC was not wrongfully deprived of its
            shares.

            In the section of its brief entitled “Statement of the

Points on Appeal,” IELHC states that these conclusions of law are

in error because “they incorrectly decided the ownership and

disposition of Appellant’s shares of stock of IEL.”            However, in

the argument section of its brief, IELHC presents no arguments to

refute the liquidation court’s conclusion that IELHC is no longer

a shareholder of IEL.38      Under the Hawai#i Rules of Appellate

Procedure, if an appellant does not argue a point of error, the



      38
            In the section of IELHC’s opening brief concerning due process
violations, IELHC includes a list of material facts in dispute as evidence of
why summary adjudication procedures were inappropriate. IELHC lists the
ownership of IEL’s stock as one of these facts in dispute. IELHC states that
its claim to IEL’s stock is based upon its interpretation of HRS § 431:5-101,
which it claims the Liquidator did not comply with in cancelling IELHC’s
shares and issuing new shares to be held in trust for HLDIGA. See also supra
note 21 (quoting HRS § 431:5-101). This short discussion of the ownership of
IEL’s stock is not an argument in support of IELHC’s ownership of the shares,
but rather a summary of a fact in dispute.

                                     63
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


court may consider it waived.       HRAP Rule 28(b)(7) (2010) (“Points

not argued may be deemed waived.”).        Because IELHC does not argue

that the liquidation court erred in concluding that it was not a

shareholder of IEL, we may consider this issue waived.

Furthermore, because IELHC’s claim was untimely, there was not a

need for the liquidation court to reach the question of IELHC’s

shareholder status.     We may therefore affirm the liquidation

court’s order denying IELHC’s claim, without reviewing the

liquidation court’s determination that IELHC no longer holds

shares in IEL.    See Del Monte Fresh Produce (Haw.), Inc. v. Int’l

Longshore & Warehouse Union, Local 142, 128 Hawai#i 289, 304, 287
P.3d 190, 205 (2012) (“[T]his court can affirm the decision of a

lower tribunal on any ground appearing in the record.”).

                              V. CONCLUSION

          For the reasons stated above, we affirm the circuit

court’s order granting the Liquidator’s motion for an order

confirming the Liquidator’s determination of a disputed claim.

James J. Bickerton                       /s/ Paula A. Nakayama
and Nadine Y. Ando
for appellant                            /s/ Edwin C. Nacino

William C. McCorriston                   /s/ Rom A. Trader
and John Y. Yamano
for appellee Gordon Ito,                 /s/ Randal K.O. Lee
Insurance Commissioner
of the State of Hawai#i




                                    64
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


David J. Reber,
and Lindalee K. Farm and
Franklin D. O’Loughlin,
pro have vice and
Cindy C. Oliver,
pro hac vice, for appellee
Hawaii Life and Disability
Insurance Guaranty Association




                                    65